—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Lifson, J.), dated September 11, 1997, as awarded the defendant an attorney’s fee in the sum of $15,000.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The court did not improvidently exercise its discretion in requiring the plaintiff to pay one-half of the defendant’s attorney’s fee (see, Domestic Relations Law § 237; DeCabrera v Cabrera-Rosete, 70 NY2d 879; Rice v Rice, 222 AD2d 493; Reehill v Reehill, 181 AD2d 725).
The plaintiffs remaining contention is without merit. Rosenblatt, J. P., Ritter, Copertino and McGinity, JJ., concur.